NO. 07-07-0458-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 10, 2007

______________________________


JOHNNY R. SATCHELL,

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee


_________________________________

FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2006-413,383; HON. BRADLEY S. UNDERWOOD, PRESIDING

_______________________________
 
Abatement and Remand

________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
	Johnny R. Satchell (appellant) filed a notice of appeal from his conviction for seven
counts of aggravated sexual assault on November 6, 2007.  On October 15, 2007, the trial
court filed its certification representing that appellant has the right to appeal all seven
counts.  However, the appellate record reflects that appellant failed to sign the certifications
pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the certification to
be signed by appellant and a copy served on him.   
 Consequently, we abate the appeal and remand the cause to the 47th District Court
of Randall County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
	1.	whether appellant desires to prosecute the appeal; and

	2.  	if appellant desires to prosecute the appeal, to obtain his signature on
an amended trial court's certification.

	We further direct the trial court to issue findings of fact and conclusions of law
addressing the foregoing subjects.  Furthermore, the trial court shall also cause to be
developed 1) a supplemental clerk's record containing the amended trial court certification,
if any, and 2) a reporter's record transcribing the evidence and argument presented at the
aforementioned hearing.  Additionally, the trial court shall cause the supplemental clerk's
record to be filed with the clerk of this court on or before January 9, 2008.  Should
additional time be needed to perform these tasks, the trial court may request same on or
before January 9, 2008.
	It is so ordered.
							Per Curiam
Do not publish.